—Appeal from order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 11, 1998, which denied defendant’s motion to “renew and reargue” plaintiffs motion for a default judgment, or, in the alternative, to vacate the default judgment subsequently entered, unanimously dismissed, without costs.
The motion court properly characterized defendant’s motion as one only for reargument of plaintiffs prior motion for a default judgment, and, as such, the order is nonappealable. Were we to reach the merits, we would affirm since defendant was properly served through the Secretary of State and failed to show a meritorious defense to the action. Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.